DETAILED ACTION
	Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The US reference “2005/199292” cited in the IDS filed 10 December 2019 was indicated by the examiner as not being considered because it appears that the proper document number is “2005/0199292” and the reference is cited in the Notice of References Cited (PTO-892).
Specification
A substitute specification in proper idiomatic English and in compliance with 37 CFR 1.52(a) and (b) is required.  The substitute specification filed must be accompanied by a statement that it contains no new matter.  See the 112 issues regarding specific examples of unclear language.
Claim Objections
Claims 1-7 and 9-16 are objected to because of the following informalities:  
The recitation of structures by using “this___” should be changed to --the____--.  For example, in claim 1, line 3, “this rotating handle” should be changed to --the rotating handle--.
In claim 1, line 9, it is suggested that --on the handle-- be inserted after “an engagement groove” to clarify where the engagement groove is located and how the following locking configuration claimed occurs.
In claim 1, line 10, “and,” should be changed to “,and”.  See also the 112 issues below regarding the locking and states recited in claims 9-12.
In claim 2, line 2, --tip part side-- or --tip end part side-- (see the objection above regarding the two names for the same structure) should be inserted in front of “lock member” to clarify that the tip part side (or tip end part side) of the lock member is pressed by the spring toward the lower edge part of the rotating handle while the rear end side (or rear end part) of the lock member is pressed by the spring.
In claim 3, the rotating handle is redundantly recited as being locked in a valve-close position and a full-close state.  One or the other should be recited.
In claim 4, last line, “provided to the rotating handle” should be changed to --provided on the rotating handle--.
In claim 5, line 2, “provided to be bored” should be changed to --provided as a bore--.
In claim 5, line 3, it is suggested that “and down” be deleted, because, as understood, the exposed state of the check rod 62 refers to when the check rod 62 extends through the through hole 63 of the display part 30.
In claim 6, last line, it is suggested that --of the valve-- be inserted after “outside” to clarify what outside refers to.
In claim 7, line 2, “position in contact” should be changed to --position to be in contact-- because the collar selectively contacts the lower edge part of the rotating handle.
In claim 9, the rotating handle is redundantly recited as being locked in a valve-close position and a full-close state.  One or the other should be recited.
In claim 10, last line, “provided to the rotating handle” should be changed to --provided on the rotating handle--.
In claim 11, last line, “provided to the rotating handle” should be changed to --provided on the rotating handle--.
In claim 12, line 2, “provided to be bored” should be changed to --provided as a bore--.
In claim 12, line 3, it is suggested that “and down” be deleted, because, as understood, the exposed state of the check rod 62 refers to when the check rod 62 extends through the through hole 63 of the display part 30.
In claim 13, line 2, “provided to be bored” should be changed to --provided as a bore--.
In claim 13, line 3, it is suggested that “and down” be deleted, because, as understood, the exposed state of the check rod 62 refers to when the check rod 62 extends through the through hole 63 of the display part 30.
In claim 14, last line, it is suggested that --of the valve-- be inserted after “outside” to clarify what outside refers to.
In claim 14, last line, it is suggested that --of the valve-- be inserted after “outside” to clarify what outside refers to.
In claim 15, line 2, “position in contact” should be changed to --position to be in contact-- because the collar selectively contacts the lower edge part of the rotating handle.
In claim 16, line 2, “position in contact” should be changed to --position to be in contact-- because the collar selectively contacts the lower edge part of the rotating handle.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected (wherein claims 2-3, 6-7, 9, 12, and 14-18 inherit their rejections due to their dependencies) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
In claim 1, line 6, it is unclear what is the difference between “a rear end side [of the lock member]” and “a rear end part [of the lock member].”  As understood, the recitations refer to the same structure, so the same name should be consistently used for the structure.
In claim 1, line 8, it is unclear whether “spring-back” is a force or structure.  As understood, “spring-back” refers to the biasing force of the spring 33.  Note that “spring-back” is repeatedly used in the dependent claims.
In claim 1, lines 8 and 9, it is unclear what is the difference between “a tip part side [of the lock member]” and “a tip end part side [of the lock member].”  As understood, the recitations refer to the same structure, so the same name should be consistently used for the structure.
In claim 1, line 9, it is unclear what is “a spring-back state.”  As understood, the recitation refers to a state of the lock member, in which the rear end part of the lock member is pressed downward by the biasing force of the spring to cause the tip end part of the lock member to be moved upward against the rotating handle. 
In claim 1, lines 9-10, it is unclear how the lock member 25 is locked by the rotating handle 6.  As understood, the rotating handle 6 is locked (i.e. prevented from rotating) by the lock member 25 engaging an engagement groove 23 in the rotating handle 6, which coincides the “automatic lock” recited in the last two lines of the claim.
In claim 1, lines 10-11, it is unclear what is the significance of the recitation “in a state in which the lock member is at a position opposed to the engagement groove.”  As understood, the recitation refers to a state in which the rotating handle is able to rotate, so the rotating handle isn’t locked (i.e. prevented from rotating).
In claim 4, line 2, it is unclear what structure is being referred to by “full-open and full-close.”  As understood, the recitation refers to positions of the valve.
Claim 5 recites the limitation "the spring receiver" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  As understood, the recitation refers to spring receiver 37, which is described in claim 2.
Claim 8 recites the limitation "the rotating handle" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  As understood, the recitation refers to the rotating handle of the valve in which the lock mechanism is used.  Therefore, it is suggested that “a manual valve equipped with the lock mechanism according to claim 1” be changed to --a manual valve configured as the valve according to claim 1-- or --a valve according to claim 1--.
Claim 8 recites the limitation "the valve close position" in the last line.  There is insufficient antecedent basis for this limitation in the claim.  As understood, this is the first recitation of the position, so “the” should be changed to --a--.
In claim 10, lines 1-2, it is unclear what structure is being referred to by “full-open and full-close.”  As understood, the recitation refers to positions of the valve.
In claim 11, lines 1-2, it is unclear what structure is being referred to by “full-open and full-close.”  As understood, the recitation refers to positions of the valve.
Claim 13 recites the limitation "the spring receiver" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  As understood, the recitation refers to spring receiver 37, which is described in claim 2.
Claim 19 recites the limitation "the rotating handle" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  As understood, the recitation refers to the rotating handle of the valve in which the lock mechanism is used.  Therefore, it is suggested that “a manual valve equipped with the lock mechanism 
Claim 19 recites the limitation "the valve close position" in the last line.  There is insufficient antecedent basis for this limitation in the claim.  As understood, this is the first recitation of the position, so “the” should be changed to --a--.
Claim 20 recites the limitation "the rotating handle" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  As understood, the recitation refers to the rotating handle of the valve in which the lock mechanism is used.  Therefore, it is suggested that “a manual valve equipped with the lock mechanism according to claim 1” be changed to --a manual valve configured as the valve according to claim 1-- or --a valve according to claim 1--.
Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and objections set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose or render obvious, in combination with the other limitations recited in claim 1, a spherical body provided on the lower side of the spring of the lock mechanism such that the biasing force from the spring of the lock mechanism is .
Regarding claim 1, Stedman et al. (US 2005/0199292) discloses in Figs. 10-17 a one-touch lock valve comprising: a valve main body (comprising valve body 104 and the unlabeled structures rigidly attached to valve body 104, including the structure below holder 130 and the structure in between holder 130 and valve stem 108) having a valve body (monolithic with valve stem 108) incorporated therein; a stem 108 axially mounted on this valve main body; a rotating handle 102 fixedly attached to an upper part of this stem 108; a holder 130 accommodated inside this rotating handle 102 and fixed to an axial mounting part of the valve main body; and a lock mechanism (comprising plunger 140, indicator member 120, and spring 102) arranged in this holder 130 and the rotating handle 102, wherein this lock mechanism is formed of a spring 142 inserted into the holder, a lock member 140, 120 having a midway on a rear end side axially attached to the holder 130 (because the plunger member 140 is housed in the holder 130), having a rear end part pressed by spring-back, and having a tip part side (the top of the indicator member 120) abutting on a lower edge part of the rotating handle (in hole 112 of the handle 102) in a spring-back state, and an engagement groove 112 where the tip end part side of this lock member 140, 120 is locked (downward compressing spring 142) by the rotating handle 102 and, in a state in which the lock member 140, 120 is at a position opposed to the engagement groove 112, an automatic lock is made in a state in which this lock member 140, 120 is pressed by spring-back into the engagement groove 112.  Stedman lacks a spherical body provided on a lower side of the spring and the spring pressing on the rear end of the lock member via the spherical body.  Wong (US 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Jonathan Waddy. Whose telephone number is 571-270-3146.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM EST), alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the 
/J. W./
Examiner, Art Unit 3753



	
/KEVIN F MURPHY/Primary Examiner, Art Unit 3753